Citation Nr: 1409026	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)). 


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The appellant had unverified military service from June 2006 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the VA Education Center at the Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The appellant participated in the Senior Reserve Officer Training Corps or ROTC during college.

2.  Her source of commission code reported by the Air Force Personnel Center indicates that she is not eligible for educational assistance benefits under the MGIB due to her receipt of scholarship amounts through her participation in the ROTC program.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under the MGIB have not been met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7042, 21.7044 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II. Analysis

The appellant contends that she is entitled to educational assistance benefits under the MGIB.  She contends that her source of commission code indicating that she is not entitled to educational assistance benefits under the MGIB is incorrect.  See, e.g., January 2011 notice of disagreement.  The appellant reported that she tried to have her source of commission code changed, but was apparently unsuccessful.  Id.  

The appellant is an Air Force officer who received her commission in the Armed Forces after completing a program of educational assistance pursuant to 10 U.S.C.A. § 2107, commonly known as the ROTC. The appellant asserts that she is eligible for the MGIB under an exception that lifts a bar to entitlement to the benefit for ROTC graduates if the individual entered active duty after September 30, 1996 and while participating in ROTC received $3,400 or less in educational assistance for at least one year of her participation in that program of educational assistance.  See 38 C.F.R. § 21.7042(f)(3)(ii) (2013). 

For purposes of determining whether the appellant received $3,400 or less in educational assistance for at least one year of her participation in the ROTC program, a December 2003 memorandum from the Air Force ROTC Headquarters shows that a "year of eligibility" is defined as a calendar year or school year in which the student received or was supposed to have received scholarship funding.  The memorandum indicates that if contracting occurred in the spring term/semester, the cadet's year of eligibility is based on the calendar year.

The appellant reported that her contracting occurred in the spring semester of 2004.  A printout of her personnel records confirms that she was awarded the ROTC scholarship in February 2004.  Printouts from the bursar's office of the university where the appellant attended while in the ROTC program show that in her last year, calendar year 2006, no ROTC scholarship funds were paid.  Her application for MGIB benefits shows that she graduated in May 2006.  

A February 2010 email exchange with the Air Force Personnel Center shows that for purposes of determining eligibility for MGIB benefits, source of commission codes, as opposed to amounts of money received, were used.  This exchange shows that the appellant's appointment order in May 2006 showed a source of commission code "S," which means that she received scholarship of greater than $3,400.  It also indicates that if the appellant felt that that was wrong, she would have to submit a request to correct her military record (DD Form 149).  There is no evidence to indicate that the appellant's military records have been changed to reflect a different source of commission code.  

Based on a review of the evidence, the Board concludes that the appellant is not eligible for educational assistance benefits under Chapter 30, Title 38, United States Code.  The Board acknowledges that the appellant's statements and information from her university's bursar's office suggest that the exception for eligibility under C.F.R. § 21.7042(f)(3)(ii) for MGIB benefits applies to her.  However, the fact remains that her source of commission code indicates that she is not eligible for educational assistance benefits under the MGIB.  The February 2010 email exchange with the Air Force Personnel Center shows that the source of commission code is used for purposes of determining eligibility.  The Board is unable to overrule the Air Force's determination that the appellant is not eligible.  Regrettably, the Board is unable to grant the benefits sought.  If the appellant disagrees with the military's determination as to her source of commission code, she may submit a request to correct her military record through a DD 149.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied. 


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) is denied. 



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


